ACCEPTED
                                                                                                                                                                          03-15-00252-CV
                                                                                                                                                                                  7971932
                                                                                                                                                               THIRD COURT OF APPEALS
                                                                                                                                                                          AUSTIN, TEXAS
                                                                                                                                                                    11/24/2015 1:27:16 PM
                                                                                                                                                                        JEFFREY D. KYLE
                                                                                                                                                                                   CLERK




                                                                                                                                 FILED IN
                                                                                                                          3rd COURT OF APPEALS
                                                                                                                               AUSTIN, TEXAS
J. CAMPBELL BARKER                                                                                                                       (512) 936-0596
DEPUTY SOLICITOR GENERAL                                                                                           CAM.BARKER@TEXASATTORNEYGENERAL
                                                                                                                          11/24/2015 1:27:16 PM .GOV
                                                                                                                              JEFFREY D. KYLE
                                                            November 24, 2015                                                      Clerk



    Mr. Jeffrey D. Kyle, Clerk
    Court of Appeals for the Third Judicial District of Texas
    P.O. Box 12547
    Austin, Texas 78711-2547

            Re:         No. 03-15-00401-CV, In re Xerox Corp.
                        No. 03-15-00252-CV, Nazari v. State of Texas v. Xerox Corp.

    Dear Mr. Kyle:

          Pursuant to the Court’s order of November 20, 2015, the parties
    in the two above-cited causes have agreed on an order and division of
    oral argument, as follows:

            No. 03-15-00401-CV, In re Xerox Corporation (30 min. total):
                 Xerox:          12 min.
                 State of Texas: 15 min.
                 Xerox rebuttal: 3 min.

            No. 03-15-00252-CV, State v. Nazari (30 min. total):
                 Nazari:          10 min.
                 Xerox:           4 min.
                 State of Texas: 13 min.
                 Nazari rebuttal: 3 min.

          Additionally, please let this letter serve as notice that Raymond
    C. Winter will present oral argument on behalf of the State of Texas in
    No. 03-15-00401-CV, and that the undersigned, J. Campbell Barker,
    will present oral argument on behalf of the State of Texas in No. 03-15-
    00252-CV.



           P os t Of f i c e B ox 1 2 5 4 8 , Au s t i n , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa s a t t or n eygen era l. gov
Letter to Mr. Jeffrey D. Kyle, Clerk
November 24, 2015
Page 2

                                                                                     Sincerely,

                                                                                     /s/ J. Campbell Barker
                                                                                     J. Campbell Barker
                                                                                     Counsel for the State of Texas

cc:                All counsel of record




      P os t Of f i c e B ox 1 2 5 4 8 , Au s t i n , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa s a t t or n eygen era l. gov